 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RESHARD BERNARD,                                 No. 1:18-cv-00128-DAD-SKO (HC)
12                       Petitioner,
13           v.                                        FINDINGS AND RECOMMENDATIONS
                                                       TO DENY PETITION FOR WRIT OF
14    D. DENHAM, FCI Englewood,                        HABEAS CORPUS
15                       Respondent.                   (Doc. 3)
16

17
            Petitioner, Reshard Bernard, is a federal prisoner proceeding pro se with a petition for writ
18

19   of habeas corpus pursuant to 28 U.S.C. § 2241. Petitioner contends his Due Process rights were

20   violated during a prison disciplinary hearing. The Court referred the matter to the Magistrate Judge

21   pursuant to 28 U.S.C. § 636(b)(1) and Local Rules 302 and 304. Having reviewed the record as a
22   whole and the applicable law, the undersigned recommends that the Court deny the petition.
23
     I.     Background
24
            On January 5, 2011, the United States District Court for the District of Utah sentenced
25
     Petitioner to 240 months’ imprisonment for conspiracy to manufacture cocaine base and possession
26
27   of a firearm by a felon. He is currently incarcerated at the United States Penitentiary (“USP”),

28   Lewisburg, Pennsylvania, with a projected release date of October 8, 2022. The actions underlying
                                                       1
 1   the current petition took place at the Federal Correctional Institution (“FCI”) Englewood, Colorado.
 2   At the time Petitioner filed his habeas petition, he was incarcerated at USP, Atwater, California.
 3
            On October 23, 2016, bureau of prison staff at FCI Englewood conducted a search of
 4
     Petitioner’s cell and found a bag containing 10 golf-sized bags of a leafy substance in his locker.
 5
     Petitioner stated the bags belonged to him, but claimed they contained “Italian spices” that he had
 6

 7   obtained from the prison’s kitchen. Prison staff members searched the institution’s kitchen to

 8   corroborate Petitioner’s claim, but were unable to find any evidence of the “Italian spices.”

 9          The incident report stated:
10
            On October 23, 2016, at approximately 9:40 pm, I was conducting an inventory of
11          the property belonging to [Petitioner], after an earlier incident with this inmate that
            resulted in an Incident Report relating to a refusal to obey my orders while
12          conducting a routine search of his cell area. As I was conducting the property
            inventory in the E-U Unit Officer’s office at approximately 9:40 pm, I found an
13          opened bag of Maple Brown Sugar Granola that contained numerous bags of
            suspected contraband. The suspected contraband appeared to be a green leafy
14
            substance. I had removed this bag from the locker assigned to [Petitioner].
15
     (Doc. 13-2 at 5.)
16
            On October 28, 2016, Technician J. Cooper (“Cooper”) of the FCI Englewood’s Special
17
     Investigative Support section tested the leafy substance using BOP’s standard Narcotics
18

19   Identification Kit Polytesting System (“NIK test”). Based on the NIK test, Cooper determined the

20   substance found in Petitioner’s locker was amphetamines.
21          On November 30, 2016, Disciplinary Hearing Officer (“DHO”) K. Nikes conducted a
22
     disciplinary hearing. At the hearing, Petitioner declined a staff representative and did not call any
23
     witnesses or present any evidence. Petitioner made the following statement:
24
            I had someone go to the kitchen and get me some seasoning. Staff was searching
25          my cell and saw the seasoning they wrote me up for disobeying an order. The
26          officer saw the seasoning during the search and I told him it was seasoning. That
            is exactly what it was, just seasoning. When they locked me up in SHU they
27          searched my property and got the seasoning that was there during the cell search.
            It is not drugs it is Italian seasoning from the kitchen. It was in my locker but it is
28          just Italian seasoning.
                                                         2
 1   Id. at 12.
 2           The DHO reviewed the evidence, including memoranda from the prison staff member who
 3
     found the substance, the Lieutenant on duty when the bags were found, and Cooper. The DHO
 4
     made the following findings and conclusions:
 5
             After careful consideration, the DHO found that the inmate committed the
 6           prohibited act(s) of Code 113, Possession of Any Drug Not prescribed, based on
 7           the greater weight of the evidence. During a search of your property staff found 10
             bags of a green leafy substance that tested positive for amphetamine. You admitted
 8           to the DHO that you did have the 10 bags of green leafy substance but denied the
             charge stating the substance was Italian seasoning obtained from the kitchen. The
 9           DHO did consider your denial of the charge. You stated to the DHO you had
             another inmate go to the kitchen and get the seasoning for you. The substance
10
             which you admitted to having did test positive for amphetamine using the approved
11           testing method. Additionally, staff searched the kitchen and found no such
             substance Italian seasoning. By possessing a substance that did test positive for
12           amphetamine you are in violation of Code 113.

13   Id. at 13-14.
14
             As punishment for violating Code 113, the DHO sanctioned Petitioner with loss of 41 days
15
     of good conduct time and other visitation and commissary restrictions.
16
     II.     “Some Evidence Supported the DHO’s Finding
17
             In his first ground for habeas relief, Petitioner alleges Cooper “failed to follow procedure
18

19   in handling evidence. It is the BOP obligation consist[e]nt with my due process that the BOP test

20   the alleged 4.4 ounces of amphetamines at the F.B.I. laboratory to identify exactly the substance.”
21   (Doc. 3 at 3.)
22
             A. Standard of Review
23
             When a prison disciplinary proceeding may result in the loss of good time credits, due
24
     process requires that the prisoner receive: (1) advance written notice of at least 24 hours of the
25

26   disciplinary charges; (2) an impartial hearing body; (3) an opportunity, when consistent with

27   institutional safety and correctional goals, to call witnesses and present documentary evidence in

28   his defense; and (4) a written statement by the factfinder of the evidence relied on and the reasons
                                                        3
 1   for the disciplinary action. Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1984)
 2   (citing Wolff v. McDonnell, 418 U.S. 539, 563-67 (1974)). Further, due process requires that a
 3
     disciplinary decision be supported by “some evidence.” Id. at 455 (citing United States ex rel.
 4
     Vatauer v. Comm’r of Immigration, 273 U.S. 103, 106 (1927)).
 5
            The Supreme Court “has recognized that a governmental decision resulting in the loss of an
 6

 7   important liberty interest violates due process if the decision is not supported by any evidence.” Id.

 8   at 455 (internal citations omitted). The “some evidence” standard “is met if ‘there was some

 9   evidence from which the conclusion of the administrative tribunal could be deduced.’” Id (citing
10
     Vatauer, 273 U.S. at 106). The Court does not need to examine the entire record, independently
11
     assess the credibility of witnesses, or weigh the evidence in order to determine whether the standard
12
     is satisfied. Id. “Instead, the relevant question is whether there is any evidence in the record that
13
     could support the conclusion reached by the disciplinary board.” Id. at 455-56 (internal citations
14

15   omitted). Therefore, the Due Process Clause does not require the Court to “set aside decisions of

16   prison administrators that have some basis in fact.” Id. at 456.
17          B. The DHO’s Finding Was Properly Supported by “Some Evidence”
18
            The record reflects that, in this case, the disciplinary hearing complied with the procedural
19
     due process requirements delineated by the United States Supreme Court. See Wolf, 418 U.S. at
20
     563-72. Petitioner was given more than 24 hours’ notice of the disciplinary charges, had an
21

22   opportunity to call witnesses, and was given a written statement by the DHO of the evidence the

23   DHO relied on and the reasons for the disciplinary action.

24          Due process also requires that the DHO’s decision be supported by “some evidence.” Hill,
25   472 U.S. at 455. The standard for reviewing prison disciplinary findings as set forth in Hill, is
26
     “minimally stringent.” Cato v. Rushen, 824 F.2d 703, 705 (9th Cir. 1987). The Court will not re-
27
     weigh the evidence or make its own assessment as to the credibility of the witnesses. Hill, 472 U.S.
28
                                                        4
 1   at 455. If there is any reliable evidence in the record to support the disciplinary findings, the “some
 2   evidence” standard is satisfied, and the decision must be upheld. Powell v. Gomez, 33 F.3d 39, 40
 3
     (9th Cir. 1994); Hill, 472 U.S. at 455-56.
 4
            The evidence presented at the disciplinary hearing and relied upon by the DHO included
 5
     that statements of the staff member that found the bags; the lieutenant on duty at the time the bags
 6

 7   were found; and Cooper, who tested the substance. Cooper tested the substance and found it

 8   positive for amphetamines. The prison staff also took the additional step of checking the kitchen

 9   to see if the substance could have originated from there, as Petitioner claimed. For all the reasons
10
     contained in the DHO’s report, the Court finds that “some evidence” exists to support a finding that
11
     Petitioner committed the prohibited act of possession of a drug.
12
            Petitioner alleges the BOP was obligated to send the substance to an FBI laboratory for
13
     further testing to confirm the NIK test results. However, Petitioner does not provide, and the Court
14

15   cannot find, any support for Petitioner’s assertion. Further, Petitioner’s protestations do not alter

16   the conclusion that the DHO’s decision was supported by “some evidence.”
17   III.   Petitioner’s Psychological Harm Claim is Not Cognizable in a Habeas Action
18
            In his second ground for relief, Petitioner claims his loss of privileges and good conduct
19
     time “has put a strain on” him and harmed his relationship with his family. (Doc. 3 at 3.) Petitioner
20
     is challenging the DHO’s imposition of a loss of one year of visitation privileges, followed by
21

22   restricted visits for the following year. Petitioner is seeking monetary damages for this claimed

23   psychological harm.

24          A habeas petition pursuant to 28 U.S.C. §2241 is appropriate to challenge the manner,
25   location, or conditions of a sentence execution. Hernandez v. Campbell, 204 F.3d 861, 864 (9th
26
     Cir. 2000). Challenges to a prisoner’s conditions of confinement must be brought as a civil rights
27
     action, rather than through a habeas corpus petition. Badea v. Cox, 931 F.2d 573, 574 (9th Cir.
28
                                                        5
 1   1991). To the extent Petitioner is seeking monetary damages for the alleged violation of his civil
 2   rights, the remedy is not available through a § 2241 petition. A federal prisoner seeking monetary
 3
     damages derived from the conditions of his confinement must bring his claim in a civil rights action
 4
     rather than a habeas corpus action. An action under Bivens v. Six Unknown Named Agents of
 5
     Federal Bureau of Narcotics, 403 U.S. 388 (1971), provides Petitioner with a remedy for violations
 6

 7   of his civil rights by federal actors.

 8            Accordingly, the undersigned recommends denying Petitioner’s claim for monetary

 9   damages.
10
     IV.      Conclusion and Recommendation
11
              Based on the foregoing, the undersigned recommends the Court deny Petitioner’s Petition
12
     for Writ of Habeas Corpus.
13
              These Findings and Recommendations will be submitted to the United States District Judge
14

15   assigned to the case, pursuant to the provisions of 28 U.S.C § 636(b)(1). Within thirty (30) days

16   after being served with these Findings and Recommendations, either party may file written
17   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s
18
     Findings and Recommendations.” Replies to the objections, if any, shall be served and filed within
19
     fourteen (14) days after service of the objections. The parties are advised that failure to file
20
     objections within the specified time may constitute waiver of the right to appeal the District Court's
21

22   order. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923

23   F.2d 1391, 1394 (9th Cir. 1991)).

24

25   IT IS SO ORDERED.
26
27
     Dated:     November 20, 2018                                  /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
28
                                                        6
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     7
